Citation Nr: 0526941	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a wound 
to the right thigh (Muscle Group XIII), currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for a wound 
to the left leg (Muscle Group XII), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied increased ratings for the service-
connected wound of the right thigh (Muscle Group XIII), rated 
as 10 percent disabling and the service-connected wound to 
the left leg (Muscle Group XII), also rated as 10 percent 
disabling.  

The case was remanded to the RO by the Board in December 2004 
to afford the veteran a personal hearing.  The veteran 
subsequently testified at a personal hearing, via video 
conference from the RO before the Board in September 2005.  A 
transcript of his testimony has been associated with the 
claims file.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

The issue of entitlement to an increased rating for the 
service-connected wound to the left leg (Muscle Group XII) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of a shell fragment wound to the right thigh 
consist of an asymptomatic scar; with no more than moderate 
overall damage to Muscle Group XIII.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a wound to the right thigh, 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 
5313 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, notice of the VCAA was provided to the 
veteran in May 2002, prior to the initial adjudication in 
this case.  The Board finds no defect with respect to the 
timing of the VCAA notice requirement.  

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
In this case, the RO informed the appellant in the May 2002 
duty-to-assist letter, the October 2002 rating decision, and 
the March 2003 statement of the case (SOC) and the May 2003 
supplemental statement of the case (SSOC) about the 
information and evidence that is necessary to substantiate 
the veteran's claims for increased ratings.  In addition, the 
RO informed the appellant about the information and evidence 
that VA will seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  In the May 2002 VCAA letter, 
the RO also informed the appellant about the information and 
evidence he was expected to provide.  Although the VCAA 
notice letter that was provided to the appellant did not 
specifically contain the "fourth element," the letter did 
specifically request that the veteran tell the RO of any 
additional evidence that he would like the RO to consider.  
Moreover, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

In summary, the Board finds that these documents properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with an SOC that 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

II.  Increased Ratings-generally 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Muscle Injuries

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d) (2004).  An open comminuted fracture with 
muscle or tendon damage will be rated as severe, unless (for 
locations such as the wrist or over the tibia) the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56(a) (2004).  A through and through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2004).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2004).

The veteran's service-connected wound of the right thigh is 
rated under a wound to muscle group XIII, which muscle group 
encompasses extension of the hip and flexion of the knee, 
under Diagnostic Code 5313.  That muscle group involves the 
posterior thigh group and the hamstring complex of "2-joint" 
muscles, which includes the biceps femoris, semimembranosus, 
and semitendinosus.  A 10 percent evaluation is warranted for 
a muscle disability that is moderate, while a 30 percent 
evaluation is in order for a muscle disability that is 
moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 5313 
(2004).  

Disability is considered to be slight if it results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above.  The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56 (2004).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2004).

IV.  Factual Background and Analysis

Service medical records reflect that the veteran was injured 
in combat during World War II, suffering wounds to his left 
leg and right thigh.  Shortly after his discharge from 
service, service connection for a moderate wound of the right 
thigh, Muscle Group XIII, and service connection for a 
moderate wound of the left leg was initially granted in a 
February 1947 rating decision.  Initial 10 percent ratings 
were assigned to each of those disabilities.  The veteran 
appealed the initial rating assigned for the service-
connected wounds of the left leg and right thigh.

An examination report from May 1948 noted healed scars on the 
back of the right thigh from a shell fragment wound; and 
sensitive scars with muscle injury left leg from a shell 
fragment wound.  In a July 1948 decision, the Board denied 
the veteran's claims for higher ratings, in excess of 10 
percent each for the service-connected wounds of the right 
thigh and left leg.  

In early 1975, the veteran reported that his left leg felt 
weak, and requested increased ratings for his service-
connected muscle injuries of the right thigh and left leg.  
Neurological examination in October 1975 was normal, and the 
veteran's 10 percent ratings were subsequently confirmed and 
continued.  The 10 percent ratings were confirmed and 
continued again in a July 1987 rating decision.  

In May 2002, the veteran filed an increased rating claim, 
asserting that his service-connected muscle injuries were 
more severe the current 10 percent ratings represented.  

The veteran was afforded a VA examination in July 2002.  At 
his examination, the veteran specifically reported that after 
the wound to the right thigh was debrided and cleaned up, he 
had no subsequent problems with the right thigh.  The right 
thigh had done fine and he experienced no problems with the 
right thigh at all.  Examination of the right thigh revealed 
a 2 cm wound which was neither sensitive nor tender.  There 
was no evidence of any muscle, artery, nerve, bone or joint 
damage.  The problem, the veteran stated, was with his left 
leg.

At his personal hearing via video conference in September 
2005, the veteran testified that there was no muscle loss in 
the right leg, just weakness; and in fact, his left leg was 
really the problem.

In this case, the Board finds that the overall disability 
picture with regard to the veteran's service-connected muscle 
injury to the right thigh is no more than moderate.  The 
veteran reports only weakness, and has never indicated that 
his right thigh disability causes significant functional 
impairment.  Objective findings do not indicate muscle 
damage.

In order to warrant the next higher rating, the evidence 
would have to more nearly approximate a moderately severe 
muscle injury; however, the objective findings do not show a 
moderately severe muscle injury to the right thigh.  For 
example, the evidence does not indicate, on palpation, loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance compared with the sound side do not demonstrate 
positive evidence of impairment.  

The Board is mindful that the veteran does have some weakness 
associated with the right thigh muscle injury.  However, the 
Board finds that the functional impairment is mild, and the 
complaints of weakness are adequately compensated for by the 
currently assigned 10 percent rating.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5313 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such as weakness, loss of 
power, fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5313.  See 38 C.F.R. § 4.56(c) (2004).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of a 
wound to the right thigh, Muscle Group XIII.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for the wound residuals to 
the right thigh, Muscle Group XIII, currently rated as 10 
percent disabling, is denied.


REMAND

The veteran asserts that his service-connected muscle injury 
to the left leg, Muscle Group XII, has worsened such that a 
rating in excess of 10 percent is warranted for that 
disability.  As noted above, the veteran suffered a wound to 
the left leg during combat in World War II.  Service 
connection was granted in February 1947 and 10 percent 
ratings were assigned to the service-connected muscle 
injuries of the right thigh and left leg.  Neurological 
impairment was not noted on examination in 1947.  

Private records from 1992 note that the veteran was suffering 
from left peroneal neuropathy.  The doctor noted that the 
veteran's increased weakness in the left leg was consistent 
with aging effects of his left lower extremity which was 
already damaged.  The doctor also noted that the veteran 
should be able to obtain some assistance from VA for the 
progressive weakness in his lower extremity.  His prognosis 
was described as guarded.  The RO confirmed and continued the 
10 percent rating for the service-connected wound with 
moderate muscle damage to Muscle Group XII, finding that no 
more than moderate disability of left leg Muscle Group XII 
was shown.

In May 2002, the veteran asserted that his service-connected 
muscle injuries had worsened in severity, such that ratings 
in excess of 10 percent were warranted.  At a July 2002 VA 
examination, the veteran indicated that his right thigh did 
not bother him; but his left leg had caused some problems.  
He reported increased pain, soreness, aching and tenderness.  
The veteran also reported a weak feeling in his left calf.  
On examination, the left calf revealed a 13 cm wound, 
laterally.  It was not sensitive or tender.  There was aching 
and soreness in the muscle to palpation, but the examiner 
noted no involvement of arteries, nerves, bones or joints.  
No motor weakness could be identified and no sensory loss 
could be identified.  

The Board finds the examination inadequate for rating 
purposes.  First, the examiner did not render an opinion as 
to an overall level of disability with regard to the left 
leg, and it is unclear if the examiner reviewed the claims 
file prior to the examination because he did not comment on 
the records from 1992 which did show nerve involvement.  
Second, the examination was conducted over three years ago, 
and the veteran testified at his video conference hearing in 
September 2005 that the service-connected disability of the 
left leg had worsened.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
2002).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Prior to appellate adjudication of the merits, all of the 
veteran's VA and private treatment records with respect to 
the service-connected muscle injury of the left leg should be 
obtained and he should be afforded a VA examination to 
determine the current level of severity of the muscle injury.

As such, the Board finds that the case must be remanded to 
afford the veteran another VA examination.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of the left leg muscle injury, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after May 2002, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected left 
leg muscle injury.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected left leg 
muscle injury with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted, and the examiner should 
specifically address the records from 
1992 which show left peroneal neuropathy.  

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his service-connected muscle injury 
to the left leg, Muscle Group XII.   If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


